Citation Nr: 1608612	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  09-28 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her former spouse


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from May 1992 to June 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue was most recently before the Board in November 2014 and was remanded for further development.  It has been returned to the Board for further appellate review. 

In February 2011, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board has reviewed the Veteran's claims file in the Veterans Benefits Management System (VBMS) and the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that further action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

The Board's November 2014 remand directed that the AOJ contact the Veteran and request that she submit a new VA Form 21-4142 (Authorization and Consent to Release Information to the VA) in order to obtain treatment records from J.N., her chiropractor.  It was also directed that the Veteran be notified that a new VA Form 21-4142 was being requested as the previous one she submitted in July 2013 had expired.  The Veteran was also requested to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

In January 2015, a letter was sent to the Veteran requesting that she complete and return an enclosed VA Form 21-8940, and that she complete and return a VA Form 21-4142 so that treatment records from J.N. could be obtained.  She was also advised that the previous one she submitted had expired and that it was essential that she complete and return this form if she wished assistance in obtaining these records.  However, in the June 2015 Supplemental Statement of the Case (SSOC), it was noted that the Veteran did not respond to the request.  

A review of the claims file indicates that the January 2015 letter was sent to a Foley, Alabama address.  The Veteran submitted a request for change of address (VA Form 20-572) in February 2015, indicating that she had a new address in Elberta, Alabama.  In September 2015, the RO contacted the Veteran about her current mailing address, which she confirmed was the Elberta, Alabama address.  While the RO did resend unrelated correspondence to the Elberta, Alabama address, there is nothing in the claims file to indicate that the RO ever attempted to resend the January 2015 letter to the Veteran's new address.  Given the above, the Board finds that a remand is again warranted, so that the RO can notify the Veteran at her current address of record of the need for a new VA Form 21-4142 for J.N. and to give the Veteran the opportunity to complete and return the release form; therefore ensuring compliance with the November 2014 remand directives.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, at her most recent address of record, and specifically request that she complete a new VA Form 21-4142 regarding her private treatment from Dr. J.N., her chiropractor.  Please inform her that her originally completed and submitted medical authorization, dated July 2013, allowing VA to obtain these confidential records has since expired (after the allotted 180 days).  Please inform her that it is essential the she complete and return the new medical consent form if she wishes VA's assistance in obtaining these additional records.  After obtaining a new VA Form 21-4142, attempt to obtain these private medical records.  Appropriately notify her if these records are unable to be obtained.  38 C.F.R. § 3.159(e) (1).

2.  Also request that the Veteran properly complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, with instructions to return the form to VA when completed.

3.  Then review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate SSOC and provide the Veteran and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




